GREENE, Judge.
Barbara Ann Newton Lankford (plaintiff) appeals an Order granting summary judgment for Thomas H. Wright and Thelma Irene White, as Administrators of the Estate of Lula Newton and individually, and William Paul Wright, Jay Cornelius Knight, Jr., James Robert Coffey and Patricia Coffey Northern Coates (defendants).
Plaintiff was bom to Mary M. Winebarger. When plaintiff was a child her mother entered into an agreement with Clarence and Lula Newton whereby they agreed to adopt and raise plaintiff as their own *747child. Although plaintiff was raised by the Newtons, known to the community as Barbara Ann Newton, and held out to the public by the Newtons as their natural child, the Newtons did not fulfill the statutory adoption requirements. Clarence Newton died in 1960. Lula Newton died in 1994.
Plaintiffs complaint requests a declaratory judgment “of her rights and status as an heir of the estate of Lula Newton,” claiming that she should be “treated as the adopted daughter of Lula Newton.” Defendants filed a motion to dismiss, which was considered by the trial court as a motion for summary judgment pursuant to the plaintiffs request. The trial court found that because North Carolina does not recognize the doctrine of equitable adoption, there is no genuine issue of material fact and defendants are entitled to judgment as a matter of law.
The issue is whether North Carolina recognizes equitable adoption.
In Ladd v. Estate of Kellenberger, 64 N.C. App. 471, 307 S.E.2d 850 (1983), aff’d on other grounds, 314 N.C. 477, 334 S.E.2d 751 (1985), this Court refused to recognize the doctrine of equitable adoption, stating its “reluctance to interfere in legislative matters.” Id. at 476, 307 S.E.2d at 853. Our Supreme Court, in affirming Ladd on other grounds, acknowledged that the Court of Appeals had “correctly observed” that North Carolina “has not recognized the doctrine of equitable adoption.” Ladd v. Estate of Kellenberger, 314 N.C. 477, 481, 334 S.E.2d 751, 754 (1985). Indeed, our Supreme Court has held that because adoption “is a status unknown to common law,” it “can be accomplished only in accordance with provisions of statutes enacted by the legislative branch.” Wilson v. Anderson, 232 N.C. 212, 215, 59 S.E.2d 836, 839, petition for reh’g dismissed, 232 N.C. 521, 61 S.E.2d 447 (1950).
In this case the plaintiff was not adopted in accordance with the statutes, N.C.G.S. §§ 48-1 to -38 (1991), and because equitable adoption is not recognized in this State, the trial court correctly dismissed the plaintiffs action.
Affirmed.
Judge MARTIN, John C., concurs.
Judge WALKER concurs with separate opinion.